Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-10, 12, and 14-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for signal processing which address the problem associated with FIR filters in a system where the transition width occupies a tiny percentage of the entire bandwidth, and which would lead to a low spectrum utilization.
The prior art of record (in particular Siohan et al. (US 20140348252), Sahin et al. (US 20130129017), Kuffner et al. (US 20120163508), and Fonseka et al. (US 20070115800)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: performing a multistage orthogonal decomposition for an original input signal to obtain multiple sub-band signals having small bandwidth; wherein the performing the multistage orthogonal decomposition for the original input signal to obtain the multiple sub-band signals with having small bandwidth comprises: 
decomposing the original input signal orthogonally to obtain a high-frequency sub-band signal in a first stage and a low-frequency sub-band signal in the first stage, wherein a sampling frequency distribution of the original input signal is fs, a frequency distribution of the high-frequency sub-band signal is (1/2 fs, fs], and a frequency distribution of the low-frequency sub-band signal is [0, fs];
shifting the high-frequency sub-band signal in the first stage to a zero-frequency subband signal in the first stage and then extracting the zero-frequency sub-band signal in the first stage by a factor of N to obtain a processed high-frequency sub-band signal in the first stage;
determining if a first filter corresponding to the processed high-frequency sub-band signal in the first stage meets a preset requirement or not, wherein the preset requirement is that a bandwidth of a transition band of the first filter relative to a bandwidth of the processed high-frequency sub-band signal ranges from 20% to 30%; and when the first filter meets the preset requirement, determining that the multistage orthogonal decomposition is completed;
when the first filter does not meet the preset requirement, repeating the first stage for a processed high-frequency sub-band signal in Mth stage until a first filter corresponding to a processed high-frequency sub-band signal in (M+1)th stage meets the preset requirement, wherein M>= 1;
filtering an edge high-frequency sub- band signal of the original input signal by using the first filter as a finite impulse response, FIR, filter, wherein the edge high-frequency sub-band is the processed high-frequency sub-band signal in the first stage when the first filer corresponding to the processed high-frequency sub-band signal in the first stage meets the preset requirement, or the edge high-frequency sub-band is the processed high-frequency sub-band signal in the (M+1)th stage when the first filter corresponding to the processed high-frequency sub-band signal in the first stage does not meet the preset requirement; and
inputting a signal obtained through filtering the edge high-frequency sub-band signal and a low-frequency sub-band signal obtained through orthogonal decomposition in each stage into a quadrature filter bank and then combining signals output by the quadrature filter bank; wherein inputting the signal obtained through filtering the edge high-frequency sub-band signal and a low-frequency sub-band signal obtained through orthogonal decomposition in each stage into a quadrature filter bank and then combining signals output by the quadrature filter bank comprises:
using the signal obtained through filtering the edge high-frequency sub-band signal as a high-frequency sub-band signal to be processed; interpolating the high-frequency sub-band signal to be processed by a factor of X, shifting a spectrum of interpolated signal to shift a center of the interpolated signal to fs/2Y-1, wherein Y is a number of a last stage of the multistage orthogonal decomposition, and then inputting shifted signal into a high-frequency quadrature filter for filtering the shifted signal to obtain a high-frequency sub-band signal to be combined; performing baseband sampling of a target low-frequency sub-band signal and then inputting sampled signal into a low-frequency quadrature filter for filtering the sampled signal to obtain a low-frequency sub-band signal to be combined, wherein the target low-frequency sub-band signal is a uncombined low-frequency sub-band signal with a highest number of stages after the multistage orthogonal decomposition;
combining the high-frequency sub-band signal to be combined and the low-frequency sub-band signal to be combined to obtain a combination signal; and
determining if there is any low-frequency sub-band signal which has not been combined with a high-frequency sub-band signal to be combined, and when there is, using the combination signal as a new high-frequency sub-band signal to be processed, and using a low-frequency subband signal, with a highest number of stages, in one or more low-frequency sub-band signals which have not been combined with the high-frequency sub-band signal to be combined, as a new target low-frequency sub-band signal, and performing the previous inputting and combining process for the new high-frequency sub-band signal to be processed and the new target low-frequency sub-band signal with repetition until there is no uncombined low-frequency sub-band signal, otherwise completing signal combination process. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 11/03/2021.
The same reasoning applies to independent claim 10 mutatis mutandis.  Accordingly, claims 1, 3, 5-10, 12, and 14-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Reed et al. (US 7061970), “Self-synchronizing Adaptive Multistage Receiver For Wireless Communication Systems.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413